DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 28 December 2018 has been accepted and entered.
Claim Interpretation
With respect to the term “high purity germanium”, this is a relative term. However, this term is defined in the specification (“Background”, first paragraph) as having an impurity concentration in the range of 109cm-3 to 1010cm-3. This examination is conducted with this definition.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, Zhang et al. (US 2015/0219773 A1, cited by Applicant) discloses a high purity germanium detector comprising a high purity germanium single crystal (1, abstract) having a first electrode (2) and a second electrode (9) connected a first contact electrode (12) and second contact electrode (13), respectively. Zhang does not appear to disclose or reasonably suggest the claimed array comprising two or more high purity germanium crystal units, wherein each of the crystal units comprises a partial electrode on a side and/or a first top surface thereof, and the partial electrodes on the side surfaces and/or a first top surface are electrically connected together to form a first contact electrode, as claimed.
Claims 2-15 are allowable for reasons of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        3 May 2021